Order unanimously affirmed without costs. Memorandum: In these actions seeking to impose liability upon defendant school district for the death of Daniel Con-over, a high school student, and for serious injuries sustained by Joseph Greiner, a fellow student, plaintiffs appeal from an order granting the school district’s motion for summary judgment dismissing both complaints against it. The injuries resulted from an automobile accident that occurred two to three hours after Conover was suspended from school and ordered to leave the building, allegedly while he was in an intoxicated condition. Moreover, it occurred after Conover and Greiner engaged in further drinking at Conover’s home, at a time when neither student would have been in school even if they had not left early.
The court properly granted the school district’s motion for summary judgment. The school’s negligence, if any, was not the proximate cause of the injuries. Even assuming that the school breached a duty to Conover, the school’s conduct was so attenuated from the injuries as to preclude liability as a matter of law. The accident occurred between two and three hours after Conover was suspended. In the interim, Conover had driven home safely and had at least five drinks. Like the accident itself, that drinking took place at a time when Conover, in ordinary circumstances, would have been outside the school’s custody and control. We thus conclude that, in terms of its causal relationship to the injuries, the school’s alleged negligence in discharging Conover was superseded by his subsequent voluntary intoxication and drunk driving. (Appeal from order of Supreme Court, Oneida County, Tenney, J.—summary judgment.) Present—Callahan, J. P., Denman, Boomer, Lawton and Davis, JJ.